Citation Nr: 1021919	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed heart 
disease.   

2.  Entitlement to service connection for claimed high 
cholesterol.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.  

4.  Basic eligibility for nonservice-connected pension 
benefits.




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1955 to 
October 1956 .    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision and an 
October 2007 determination by the RO.   

In April 2008, the Veteran requested a hearing with the 
Board.  However, the Veteran subsequently withdrew his 
request in June 2009.   



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to a heart condition or elevated 
cholesterol in service or for many years thereafter.  

2.  The currently demonstrated ischemic heart disease and 
left ventricular hypertrophy are not shown to be due to any 
event or incident of the Veteran period of active service.  

3.  Any current laboratory value showing elevated cholesterol 
levels is not a disability for VA compensation purposes.  

4.  A July 1996 rating decision denied the Veteran's claim of 
service connection for hypertension; he did not perfect a 
timely appeal.   

5.  The evidence added since the July 1996 rating decision is 
neither new, nor does it relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim when it is considered 
by itself or in connection with other evidence previously 
assembled.       

5.  The Veteran is not shown to have performed active service 
during a recognized period of war.  



CONCLUSIONS OF LAW

1.  The Veteran's heart disability manifested by chronic 
ischemia or left ventricular hypertrophy was not incurred in 
or aggravated by active service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 

2.  The Veteran's high cholesterol level is not a disease or 
injury within the meaning of applicable legislation.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

3.  New and material evidence has not been presented to 
reopen the claim of service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009).  

4.  The Veteran is not eligible to receive VA pension 
benefits based on his performing only peacetime service.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in March 
2005, November 2006, February 2007, and May 2009.   

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, a claim to reopen, and for a nonservice-
connected pension.  

The letters notified the Veteran of the information and 
evidence that must be provided by the Veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The March 2005 and May 2009 notice letters informed the 
Veteran that in order for evidence to qualify as new, the 
evidence must be submitted to VA for the first time, and in 
order for evidence to be material, the evidence must pertain 
to the reason the claim was denied.  

The Veteran was notified of the definition of new and 
material evidence set forth in 38 C.F.R. § 3.156 (in effect 
from August 29, 2001).  He was notified of the basis upon 
which the claim for service connection for hypertension had 
been previously denied.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective dates in November 2006 and May 2009.  

The claims were readjudicated in the April 2008 Statement of 
the Case and the June 2009 and September 2009 Supplemental 
Statements of the Case, thus curing any lack of timeliness of 
notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  Therefore, 
the Board finds the duty to notify provisions of the VCAA 
have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

Other private records were obtained and associated with the 
claims folder.  VA treatment records dated from July 2001 to 
2009 have been obtained and associated with the claims 
folder.  There is no identified relevant evidence that has 
not been obtained for review. 

A VA examination to obtain a medical opinion as to the issues 
of service connection for heart disease and high cholesterol 
was not performed in this case.  However, such additional 
action is not indicated.  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

For the claimed heart disease, there is no evidence of a 
related event, injury or disease in service or an identified 
association between the Veteran's current complaints or 
symptoms and this service.  The Board finds that there is 
sufficient competent medical evidence on file for the Board 
to make a decision on the claim.  

Accordingly, a remand for the purpose of obtaining a medical 
opinion regarding whether the Veteran's claimed disorders are 
etiologically related to service is not warranted. 38 C.F.R. 
§ 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's petition to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases. 38 C.F.R. § 3.159(c)(1)-(3).  

Until a claim is reopened, VA does not have a duty to provide 
a medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1).  As noted above, the RO made all 
reasonable efforts to obtain and associate with the claims 
folder the private records identified by the Veteran.  There 
is no identified relevant evidence that has not been 
accounted for.

Regarding the claim for nonservice-connected pension 
benefits, the Board finds that the law, and not the evidence, 
is dispositive in this case and therefore no further duty to 
assist exists.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA 
not applicable where law, not the factual evidence, is 
dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA 
has no effect on appeal limited to interpretation of law). 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Entitlement to Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The Veteran asserts that his current heart disease and high 
cholesterol are related to his period of active service.  

There is competent evidence showing chronic ischemia and left 
ventricular hypertrophy following service.  See the June 1994 
electrocardiogram (ECG) and the May 2006 private treatment 
record.  There are also findings of elevated cholesterol 
levels.  See private medical records dated in July 1989, 
November 1990, October 1993 and May 2006.  

However, on review of the record, there is no showing of 
cardiovascular disease in service or for many years 
thereafter.  

The Veteran's induction examination in November 1955 and 
separation examination dated in October 1956 show normal 
examination of the heart and chest.  A chest x-ray study also 
was reported to be negative.  

At the time of a November 1956 VA examination, a chest x-ray 
examination was noted to be normal.  

An October 1960 VA examination also reported that the 
cardiovascular was normal.  Subsequently, chest x-ray studies 
in February 1961, July 1070, March 1980, February 1981, March 
1981, April 1981, August 1981 and March 1982 were noted to be 
normal.  The electrocardiograms (EKG) in March 1981, April 
1981, August 1981 and January 1983 were noted to be normal.   

Significantly, many years after service, an August 1983 EKG 
initially noted mildly abnormal findings.  Left ventricular 
hypertrophy was later detected upon EKG in June 1994.  
Chronic ischemia was noted in May 2006 by private medical 
records.  

In addition, there is no competent evidence linking the 
claimed heart disease to the Veteran's period of active 
service.  

The Veteran in this regard has not identified any treatment 
for the cardiovascular disease before 1983.  This lengthy 
period with no evidence of pertinent diagnosis or treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Veteran's own lay assertions that the claimed heart 
disease is medically related to service is afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

There is no evidence which establishes that the Veteran has 
medical expertise.  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

The Veteran also has submitted no competent evidence to 
support his lay assertions for the purpose of linking the 
claimed heart disease to any event or incident of his 
service.  

In addition, the Board notes that an elevation of cholesterol 
level, in and of itself, is a laboratory value and not a 
disease or injury for VA compensation purposes.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.).

The Court has held that Congress has specifically limited 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Hence, on this record, the Board finds that the preponderance 
of the evidence is against these claims.  Gilbert, 1 Vet. 
App. 49.  Accordingly, service connection for the heart 
disease and high cholesterol must be denied.   


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).   

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

In a July 1996 rating decision, the RO denied the Veteran's 
claim of service connection for hypertension.  The Veteran 
was notified of this decision in August 1996.  He filed a 
timely Notice of Disagreement, and a Statement of the Case 
was issued in June 1997.  However, he did not perfect a 
timely appeal by filing a Substantive Appeal.   

The evidence at the time of the July 1996 rating decision 
consisted of the Veteran's service treatment records; VA 
treatment records dated from 1960 to 1991; private medical 
records, evaluations reports and statements dated from 1964 
to 1996; Social Security Administration records; and VA 
examination reports dated in November 1956 and October 1960.    

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In February 2005, the Veteran applied to reopen the claim.  
The evidence submitted since the July 1996 rating decision 
consists of an October 1993 record by Dr. B.; a November 1993 
neurological evaluation; private medical records dated from 
June 1997 to January 1998, October 1990, April 1999, and May 
2006; a welfare decision dated in December 2006 and January 
2007; an August 2007 income statement; records from Dr. M.P. 
dated from November 2004 to July 2007 and in June 2008; 
records from G.S.W.B. hospital dated in May 2008 and April 
2009; records from L.K. dated in 2008; VA treatment records 
dated from July 2001 to June 2009; and the Veteran's own 
statements.       

The October 1990 private record, the October 1993 record by 
Dr. B., and a November 1993 neurological evaluation are 
duplicative of the evidence that was of record and considered 
at the time of the July 1996 rating decision.  This evidence 
is cumulative and redundant.  Therefore, this evidence is not 
new.  

The remaining evidence while new, is not material.  This 
other evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

Most of the information relates to medical treatment for 
conditions unrelated to hypertension.  The VA treatment 
records dated in July 2001 and the private treatment records 
dated in May 2006 and July 2007 show current diagnoses of 
hypertension.  However, this diagnosis was already 
established at the time of the July 1996 rating decision.  

The Veteran's own statements that the hypertension is related 
to his period of service are not material because the Veteran 
is not competent to render a diagnosis or a medical opinion 
relating a disease to his service.  

Although the Veteran, as a layperson, is competent to testify 
as to the Veteran's observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
Veteran has medical expertise.  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In conclusion, the Board finds that new and material evidence 
has not been received since the July 1996 rating decision to 
reopen the claim of service connection for hypertension.  


Entitlement to basic eligibility for nonservice-connected 
pension benefits.

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  

Such benefits have a number of requirements, including that a 
veteran must have served in the active military, naval, or 
air service for 90 days or more during a period of war.  38 
C.F.R. § 3.3(a)(3).

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
November 1955 to October 1956.  

Thus, on this record, the evidence shows that the Veteran did 
not perform active service during a recognized period of war.  
See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (The "Korean 
Conflict" ended on January 31, 1955 and the "Vietnam Era" did 
not begin until August 5, 1964).

Accordingly, as this is controlled by the applicable law, the 
Veteran is not eligible to receive nonservice-connected 
pension benefits because he lacks the requisite wartime 
service.  




ORDER

Service connection for heart disease is denied.  

Service connection for high cholesterol is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for hypertension, the appeal 
to this extent is denied.   

As the basic eligibility requirements for nonservice-
connected pension benefits are not met, the appeal to this 
extent is denied.


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


